July 5, 2011 Via EDGAR Document Control U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re:Washington Mutual Investors Fund; File Nos. 002-11051 and 811-00604 Dear Sir or Madam: On behalf of Washington Mutual Investors Fund (the “Fund”) and pursuant to Rule 497(j) under the Securities Act of 1933, as amended, please accept this letter as certification that the Retail Prospectus, Retirement Prospectus and Statement of Additional Information for the Fund, each dated July 1, 2011, do not differ from that contained in Post-Effective Amendment No. 121 (the "Amendment") to the Fund's registration statement on Form N-1A.This Amendment was filed via EDGAR on June 29, 2011. Should you have any questions regarding the attached, please phone me at (202) 842-5633. Sincerely, /s/ Stephanie L. Pfromer Stephanie L. Pfromer Assistant Secretary
